Citation Nr: 0402169	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  96-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a positive 
tuberculin test.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right knee strain residuals.  

4.  Entitlement to an initial compensable disability 
evaluation for the veteran's left knee strain residuals.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1987 to November 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which established 
service connection for both right (major) shoulder injury 
residuals with traumatic arthritis and right knee strain 
residuals; assigned 10 percent evaluations for those 
disabilities; established service connection for both right 
(major) wrist sprain residuals including traumatic arthritis 
and left knee strain residuals; assigned noncompensable 
evaluations for those disabilities; denied service connection 
for bilateral pes planus and bilateral hearing loss 
disability; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a positive tuberculin test, hypertension, bilateral ankle 
sprain residuals, eye injury residuals, tinnitus, right index 
finger injury residuals including deformity, and right ear 
otitis; and denied those claims.  In June 1996, the veteran 
submitted a notice of disagreement.  

In June 1996, the RO issued a statement of the case to the 
veteran and his accredited representative.  In July 1996, the 
veteran submitted a substantive appeal from the denial of 
service connection for hypertension and a positive tuberculin 
test and the evaluations assigned for his right knee strain 
residuals and left knee strain residuals.  In August 2003, 
the RO reviewed the veteran's claims of entitlement to 
service connection for a positive tuberculin test and 
hypertension on the merits and denied the claims.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The veteran has not submitted a substantive appeal from the 
denial of service connection for bilateral pes planus, 
bilateral hearing loss disability, bilateral ankle sprain 
residuals, eye injury residuals, tinnitus, right index finger 
injury residuals including deformity, right ear otitis, the 
assignment of a 10 percent evaluation for his right shoulder 
disorder, and a noncompensable evaluation for his right wrist 
disorder.  Therefore, those issues are not currently before 
the Board and will not be addressed below.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
knee and left knee disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to an initial 
evaluation in excess of 10 percent for the veteran's right 
knee strain residuals and an initial compensable evaluation 
for his left knee strain residuals.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the evaluations for the 
veteran's right knee and left knee disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2003).  That 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2003) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

In his July 1996 substantive appeal to the Board, the veteran 
stated that he was exposed to x-gamma rays as an x-ray 
technician in service.  He believes this should be noted on 
his DD-1952 form (Dosimeter Application and Record Of 
Occupational Radiation Exposure).  The veteran has not made a 
claim for service connection for a radiogenic disease under 
38 C.F.R. § 3.311; VA regulations do not require the 
Department take action on this request.  

The issue of the veteran's entitlement to service connection 
for hypertension is the subject of the REMAND portion of this 
decision below.  It is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran exhibited a positive purified protein 
derivative/tuberculin test and no signs or symptoms of 
tuberculosis during active service.  

2.  A positive purified protein derivative test alone does 
not constitute a disability for which VA compensation 
benefits may be awarded.  

3.  The veteran's right knee strain residuals have been shown 
to be manifested by no more than subjective joint pain and 
associated functional impairment; a right knee range of 
motion of 0 to 130 degrees; and no joint instability.  

4.  The veteran's left knee strain residuals have been shown 
to be manifested by no more than subjective joint pain and 
associated functional impairment; a left knee range of motion 
of 0 to 130 degrees; and no joint instability.  


CONCLUSIONS OF LAW

1.  Service connection for a positive tuberculin test may not 
be granted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's right knee strain residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2003).  

3.  The criteria for an initial 10 percent evaluation for the 
veteran's left knee strain residuals have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA is 
required to inform the veteran (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
veteran is expected to provide.  

A June 2003 RO letter to the veteran informed him of the 
evidence needed to support his claims; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  The veteran did not respond to the RO's letter.  
The Court has held that the VA's duty to assist the veteran 
in the proper development of his case is "not always a 
one-way street" and the veteran must be prepared to cooperate 
with the VA's efforts to obtain all relevant evidence.  Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  

In reviewing the issues of the veteran's entitlement to 
service connection for a positive tuberculin test, an initial 
evaluation in excess of 10 percent for his right knee 
disorder, and initial compensable evaluation for his left 
knee disorder, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  

Based upon the efforts described above, the Board finds that 
all relevant facts have been properly developed to the extent 
possible. Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

I.  Positive Tuberculin Test

Service connection may be granted for chronic disability 
arising from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

The veteran's service medical records indicate that he 
exhibited a positive purified protein derivative of 
tuberculin (PPD) test and no signs or symptoms of active 
tuberculosis in February 1994.  A March 1994 treatment entry 
conveys that the veteran had no known tuberculosis exposure 
and exhibited no signs or symptoms of the disease.  Treating 
military medical personnel advanced an impression of 
"[positive] PPD conversion ... with worldwide travel." The 
veteran was placed on a six-month prophylactic course of 
Isoniazid (INH).  A September 1994 treatment record states 
that the veteran completed the prescribed INH treatment with 
no ill effects and was removed from the tuberculosis 
registry.  At his September 1994 physical examination for 
service separation, the veteran's positive PPD conversion and 
INH treatment were noted.  The veteran was not diagnosed with 
pulmonary tuberculosis or any other tubercular disorder.  

At a January 1995 VA examination for compensation purposes, 
the veteran's inservice history of a positive PPD test was 
noted.  The VA examiner commented that the veteran received 
"a 6 month adequate course of therapy with a post-therapy 
chest X-ray which revealed no active disease."  

In his July 1996 Appeal to the Board (VA Form 9), the veteran 
advanced that:

Positive tuberculin test, I feel although 
after treatment I showed no severe 
symptoms but it's stated that late 
affects may occur.  I don't think that I 
should have to wait until I am sick or 
dead to receive retribution from some 
diseases which I received on active duty.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  While 
he did exhibit a positive PPD test during active service, the 
veteran was not diagnosed with pulmonary tuberculosis or 
other tubercular disease during active service or at any time 
thereafter.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In reviewing a similar factual scenario, the Court has held 
that the VA may not grant service connection for pulmonary 
tuberculosis unless a claimant submits VA or service 
physician diagnoses or the diagnoses of a private physician 
supported by clinical, X-ray, or laboratory studies or 
evidence of hospital treatment reflecting the onset of the 
claimed disorder.  Tubianosa v. Derwinski, 3 Vet. App. 181, 
184 (1992).  Accordingly, the benefit sought on appeal is 
denied.  


II.  Right and Left Knees

A.  Historical Review

The veteran's service medical records indicate that he 
sustained right and left knee injuries.  The report of the 
January 1995 VA examination for compensation purposes states 
that the veteran exhibited slight limitation of motion of the 
knees; moderate right knee joint line tenderness; and no 
joint instability.  Contemporaneous X-ray studies of the 
knees revealed slight varus angulation of the knees and a 
small left knee medial osteophyte.  The veteran was diagnosed 
with a possible right meniscal tear.  In July 1995, the RO 
established service connection for right knee strain 
residuals; assigned a 10 percent evaluation for that 
disability; established service connection for left knee 
strain residuals; and assigned a noncompensable evaluation 
for that disability.  

B.  Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Limitation of flexion 
of either leg to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation requires that 
extension be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  The average normal range of 
motion of the knees is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71 (2003).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires moderate impairment.   38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2003).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997 precedent opinion, the General Counsel of 
the VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R.§ 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97 (July 
1, 1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R.§ 4.59 (2003).  

1.  Right Knee

At the January 1995 VA examination for compensation purposes, 
the veteran complained of right knee pain associated with 
activity and occasional joint locking associated with 
prolonged sitting.  He reported that he had sustained a right 
medial meniscal tear during active service.  On examination 
of the right knee, the veteran exhibited a range of motion of 
0 to 130 degrees; normal joint stability; moderate joint line 
tenderness; and trace effusion.  Contemporaneous X-ray 
studies of the right knee revealed slight varus angulation of 
the knee.  An impression of a possible right medial meniscal 
tear was advanced.  
 
At a November 1996 VA examination for compensation purposes, 
the veteran complained of right knee pain.  The VA examiner 
observed that the veteran walked with a limp.  He could stand 
on his heals and toes and do a full squat without assistance.  
On examination of the right knee, the veteran exhibited a 
range of motion of 0 to 130 degrees and no instability.  The 
veteran was diagnosed with right knee synovitis.  

At a July 2003 VA examination for compensation purposes, the 
veteran complained of right knee pain associated with 
activity.   On examination of the right knee, the veteran 
exhibited a range of motion of "full" extension and flexion 
to 130 degrees and no crepitation.  Contemporaneous X-ray 
studies of the knee revealed no abnormalities.  The veteran 
was diagnosed with "bilateral knee strains, with no current 
severe symptomatology."  The VA examiner commented that the 
veteran had "some functional impairment of the knees 
subjectively, not being able to squat or climb excessively 
and does not participate in sports."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's right knee strain residuals have been shown to be 
manifested by joint pain and associated subjective functional 
impairment which prevented him from vigorously using the 
knee; slight limitation of flexion; and no joint instability.  
In the absence of evidence showing actual or functional 
limitation of flexion to 30 degrees; extension to 10 degrees; 
or joint instability, the Board finds that the current 10 
percent evaluation adequately reflects the veteran's right 
knee disability picture.  

2.  Left Knee

At the January 1995 VA examination for compensation purposes, 
the veteran complained of left knee pain.  He reported that 
he occasionally wore a left knee brace.  On examination of 
the left knee, the veteran exhibited a range of motion of 0 
to 130 degrees; normal joint stability; and no joint line 
tenderness.  Contemporaneous X-ray studies of the left knee 
revealed slight varus angulation of the joint and a small 
medial osteophyte.  

In his July 1996 Appeal to the Board (VA Form 9), the veteran 
advanced that his left knee was more severely impaired than 
his right knee.  At the November 1996 VA examination for 
compensation purposes, the veteran complained of left knee 
pain, locking, popping, and swelling associated with 
activity.  He presented a history of a 1994 left medial 
meniscal tear.  The VA examiner observed that the veteran 
walked with a limp.  He could stand on his heals and toes and 
do a full squat without assistance.  On examination of the 
left knee, the veteran exhibited a range of motion of 0 to 
130 degrees and no joint instability.  The veteran was 
diagnosed with a torn left meniscus.  

At the July 2003 VA examination for compensation purposes, 
the veteran complained of left knee pain associated with 
activity.  On examination of the left knee, the veteran 
exhibited a range of motion of "full" extension and flexion 
to 130 degrees and no crepitation.  Contemporaneous X-ray 
studies of the knee revealed no abnormalities. The veteran 
was diagnosed with "bilateral knee strains, with no current 
severe symptomatology."  The VA examiner opined that the 
veteran had "some functional impairment of the knees 
subjectively, not being able to squat or climb excessively 
and does not participate in sports."  

The veteran's chronic left knee disability has been 
repeatedly shown to be manifested by subjective complaints of 
knee pain and associated functional joint impairment; slight 
limitation of flexion; and no joint instability. The report 
of the July 2003 VA examination for compensation purposes 
notes that the examiner observes "some" functional 
impairment of the left knee.  Such findings merit assignment 
of a compensable evaluation under the provisions of 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5260.  In the absence of 
evidence showing actual or functional limitation of joint 
flexion to 30 degrees; extension to 10 degrees; or any joint 
instability, the Board finds that a 10 percent evaluation and 
no more is now warranted for the veteran's left knee 
disability.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260 
(2003).  

ORDER

Service connection for a positive tuberculin test is denied.  

An initial evaluation in excess of 10 percent for the 
veteran's right knee strain residuals is denied.  

An initial 10 percent evaluation for the veteran's left knee 
strain residuals is granted subject to the laws and 
regulations governing the award of monetary benefits.  




REMAND

In reviewing his service medical records, the Board observes 
that the veteran exhibited numerous elevated and borderline 
blood pressure readings.  The report of the January 1995 VA 
examination for compensation purposes conveys that the 
veteran exhibited a blood pressure reading of 150/94.  An 
impression of "apparent hypertension" was advanced.  The 
report of the November 1996 VA examination for compensation 
purposes states that the veteran was diagnosed with 
hypertension.  The Board observes that an additional VA 
examination for compensation purposes would be helpful in 
determining whether the veteran's inservice elevated and 
borderline blood pressure readings constituted initial 
manifestations of his current hypertension.  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current etiology of his 
hypertension.  The examiner should 
advance an opinion addressing the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
hypertension had its onset during active 
service or otherwise originated during 
active service?  Send the claims folder 
to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for hypertension.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



